IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
ASHATIA WINTERS,

              Petitioner,

v.                                                     Case No. 5D18-1462

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed October 5, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Ashatia Winders, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the August 31, 2017,

judgment and sentence rendered in Case No. 2012-CF-004925 in the Circuit Court in

and for Orange County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).

       PETITION GRANTED.


ORFINGER, HARRIS and GROSSHANS, JJ., concur.